DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Response to Arguments
Regarding the 112, 6th claim interpretation, applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that diverting feature in and of itself denotes specific structure and therefore should not be interpreted under 112, 6th.  The examiner disagrees, as all of the 3 prongs of the 112, 6th claim analysis are met; 1. Generic placeholder, i.e. feature 2. Modified by function (diverting) and 3. Not modified by sufficient structure.  Applicant argues that “feature” somehow denotes specific structure, which the examiner disagrees with.  In fact, applicant themselves provided synonyms for “feature” which include “component” and “element” (both of which are known generic placeholders; MPEP 2181 I A).  It is not until looking into applicant’s own specification that a POSITA would understand what is possessed/claimed by applicant.  "Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."  In the current situation, the specification is required to understand what structural element(s) are encompassed by this term, as “feature” is a black box term.  Applicant cites “if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply” to rebut the position that “diverting feature” falls under 112, 6th.   In response, the examiner contends that filters, brakes, clamp, screwdriver and locks are all structural elements in and of themselves that do not recite a generic placeholder.  On the other hand, a “diverting feature” is any means that can divert light, and does not denote structure.  It is emphasized that applicant has provided no evidence to substantiate their conclusory allegation that “diverting feature” has a “sufficiently definite meaning as the name for structure”.  Therefore, without any evidence to the contrary, the examiner maintains that “diverting feature that is configured to direct light to exit from the first light guide toward a first portion of a side surface of a distal portion of the first light guide and toward the balloon” meets all three prongs of the 112, 6th analysis and therefore continues to be interpreted under 112, 6th.
Regarding the 112(b) rejections, applicant’s amendments do not necessarily resolve the previous issues and introduce new issues, as well; see 112(b) rejections below which have been updated based on the newly amended limitations.  It is emphasized that the “wherein clause” recites functional language/intended use that results in a desired effect.  However, since this is written more like a method claim (with active steps) it’s unclear what structure is particularly required.  Applicant is reminded that a recitation of the intended use of the claimed invention (in this case, directing sub-millisecond pulses of light to balloon fluid to initiate plasma formation) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Specifically, the way the claims are written it’s unclear when infringement occurs. For examination purposes, the examiner contends that if a prior art device includes a laser configured to operate at sub-millisecond pulses and is capable/configured to direct these sub-millisecond pulses into the balloon fluid, then the prior art device is necessarily capable of providing the claimed effect.  To advance prosecution, the examiner highly recommends that applicant amend the claims to focus on the specific difference in structural elements or structural configuration, rather than an intended effect. 
Regarding the 102/103 rejection of Hastings, applicant’s arguments have been considered but are not considered persuasive.  First and foremost, applicant is reminded that teaching away is only pertinent to 103 rejections, it is noted that this argument does not apply to the anticipation rejection and is therefore moot, in terms of the 102 rejection.  Second, the examiner disagrees that Hastings teaches away from the claimed function and effect.  There is absolutely nothing in Hastings to support applicant’s position that “this is done within Hastings et al. so that they can ensure that the pressure waves are directed precisely as desired. If the pressure waves and/or cavitation bubbles were simply initiated within the balloon fluid, as is required within the present claims, there would not be the accompanying assurance of creating the desired level of force within the innervated renal tissue, taking into consideration the remainder of the design of the system in Hastings et al.”.  This is seemingly applicant’s opinion/conjecture/conclusory statement that finds absolutely no basis in the Hastings reference.  Applicant is reminded that “the arguments of counsel cannot take the place of evidence in the record.”.  Furthermore, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." MPEP 2123.  Specifically, Hastings is merely silent to the claimed function/effect, but in no way teaches away from it.  Again, applicant has provided no evidence to support their position. 
As stated in the previous Final rejection, the examiner contends that Hastings teaches all the necessary structural elements and structural configuration to direct sub-millisecond laser pulses into the balloon fluid that inflates the balloon.  Applicant has seemingly not refuted this position.  Instead applicant argues “the Applicant asserts that if this is an inherent result of the previously recited structural configuration (as recited in the claims and as (allegedly) taught by Hastings), then why doesn't the result actually occur in Hastings. It is simply not an inherent result of the structural configuration of Hastings et al. to have the plasma formation occur in a specific location, when Hastings specifically teaches that the structure and functionality is designed for plasma generation to occur in other specific locations (i.e. not within the balloon fluid that has been used to inflate the balloon)”.  First and foremost, the MPEP is replete with examples making it clear that a reference does not have to explicitly recognize a latent/inherent property to read on the claims (2145 and 2112). In fact, MPEP 2114 states “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on”.  
For clarity, it is the examiner’s position that the device taught by Hastings is capable of directing the sub-millisecond pulses (ultra-fast lasers are known in the art to be sub-millisecond pulses) into the balloon fluid that is used to inflate the balloon.  As noted previously in the Final, the examiner pointed to numerous mentions in Hastings on the ability to adjust/control the focusing parameters, e.g. Pars 0093, 0133 and 0180 (as noted in the final), specifically the location of the focus.  It is abundantly clear that the focus can be adjusted to be within tissue (outside of the balloon) or inside the balloon itself (within a separate fluid pocket).  Clearly, this establishes that the laser pulses are directed into the fluid that fills the balloon, as there is no other way for the pulses to exit the balloon without going through this fluid.  Furthermore, this clearly establishes the ability of the device to change/adjust the direction/location of the pulses, making the device at the very least capable of such a directing step.  Lastly, it is the examiner’s position the claimed effect of “initiating plasma formation” is an inherent effect of the functional limitation of directing sub-millisecond laser pulses into the balloon fluid.  Therefore, if the prior art is configured to direct sub-millisecond laser pulses into the balloon fluid, the prior art is also capable of providing the claimed effect, as this is merely an inherent result of the “directing”.  The examiner would emphasize that applicant’s specification makes this inherent effect/relationship clear by using the word “thereby” when relating the “directing” with the effect of initiating plasma formation.  A word that applicant has now changed in their claims (which is not supported; see new 112a below). 
It is emphasized that it is the examiner’s position that without modification Hastings is configured to direct sub-millisecond pulses in the balloon fluid.  As discussed above, the examiner has two reasons for this position. 1. In order to direct ultrafast laser pulses, i.e. sub-millisecond pulses, to a location outside the balloon, these pulses must be directed in/through the balloon fluid, as there is literally no other way for them to get outside the balloon other than passing through the balloon fluid. 2. Hastings is replete with teachings of being able to adjust/control the focusing parameters, including location/direction/position of the focus, particularly by disclosing two different locations for the focusing, i.e. in the target tissue and within a fluid pocket of the balloon.   Based on this, it seems clear that the Hastings device is capable/configured to provide the functional limitation of directing sub-millisecond pulses into the balloon fluid that is used to inflate the balloon, as the position of the focus is explicitly taught to be adjustable/controllable.  There is no reason for a POSITA to believe that the Hastings device is not capable of such a function, especially when considering the reference as a whole.  Again, it is the function of directing sub-millisecond pulses in the balloon fluid that inherently provides the claimed effect of initiating plasma formation, therefore if a device is capable/configured to provide the function, then it is inherently capable of providing the effect that necessarily results from the function. 
While the examiner maintains that the Hastings device discloses all of the necessary structural elements/configuration to be capable/configured to direct the sub-millisecond pulses into the balloon fluid that inflates the balloon, it is noted that Hastings is silent on the claimed function.  Therefore, in order to advance prosecution, the examiner has found a new prior art reference (US 2011/0034832 to Cioanata) that explicitly teaches the claimed function and inherent effect, and has added this reference in a new 103 rejection as an alternative to the 102 rejection of Hastings.  Specifically, making it clear that such a function/effect is known and commonly performed in similar devices, and would be obvious to do so in Hastings, as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment changing “thereby” to “in order to” is not supported by the specification, as these terms have very different meanings.  Applicant’s specification only supports “thereby initiating a plasma formation”, which seemingly establishes that the formation is a direct result of the previous “directing”.  However, “in order to” has a significantly different meaning that plasma initiation is the aim or purpose of the directing, making it seem that this is not necessarily a result of the “directing” but the purpose of it.  If it’s applicant’s position that these words mean the same thing, then why change it? The examiner contends that this distinction is not supported in the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 5] Applicant’s use of both “including” and “comprising”, especially deleting “comprising” and inserting “including” in its place is confusing, as it’s unclear if applicant believes these terms have a different scope.  MPEP is pretty clear that “comprising” and “including” are synonyms, so it creates confusion when applicant uses both in a single claim, and specifically deletes one for the other… Don’t they mean the same thing?  If they mean the exact same thing, why would applicant specifically change “comprising” to “including”?  Seemingly by changing one to the other, applicant is implying that they mean different things. Applicant is required to clarify the intended meaning of these two words.  For examination purposes, they are interpreted as synonyms; See MPEP 2111.03.  There are multiple instances of this issue in numerous claims, e.g. claim 7, 10 and 16.  
Applicant’s formatting of the preamble to recite “A catheter system for imparting pressure to induce fractures in a vascular lesion within or adjacent a blood vessel wall, the catheter system including a balloon fluid and a light source that generates light, the catheter system comprising: a catheter… a balloon… a first light guide… a first light window… and a second light window” creates confusion as to why the balloon fluid and light source are listed in the preamble, but the rest of the structural elements are recited in the body of the claim.  Also, the use of “including” versus “comprises”, as discussed above, creates more confusion.  In terms of claim interpretation, is there any difference in terms of how much weight to give an element recited in the preamble, as compared to one recited in the body of the claims?  From applicant’s arguments, it seems apparent that their intent was for the balloon fluid and light source to be positively required/recited, but it seems strange to include these elements only in the preamble and not the body of the claims.  Therefore, due to the formatting of the claim it’s unclear how much weight to give “balloon fluid” and “light source”, specifically considering that all of the other structural elements are recited in the body of the claims. For examination purposes, the examiner interprets both the balloon fluid and the light source to be positively recited/required structural elements. 
The limitation “wherein the light source provides sub-millisecond pulses of light to the first diverting feature and the second diverting feature, which direct the light into the balloon fluid in order to initiate plasma formation in the balloon fluid which has been used to expand the balloon from the collapsed configuration to the first expanded configuration, causing rapid bubble formation, and imparting pressure waves upon the treatment site” is indefinite.  First, the use of product (light source/diverting features) and process of using (provides/directs) in the same claim is indefinite, as it’s unclear when infringement occurs; MPEP 2173.05(p).  This is especially confusing because the claims previously recited “configured to provide”, i.e. the proper way to claim functional limitations, but now recite the active method step of “provides” leading to confusion.  Similar issues exist with the “which direct”, as it should seemingly recite the diverting features are “configured to direct” to make it clear that this is a proper functional limitation specifically attributed to the diverting features.  Second, it’s unclear what is structurally required to meet this limitation, specifically the “in order to initiate plasma formation in the balloon fluid”.  It is unclear if this is merely an inherent effect of directing sub-millisecond pulses into the balloon fluid or if some additional structural element/configuration is required in order to meet this limitation.  For examination purposes, the examiner contends that this is merely an inherent result of the functional limitation of directing sub-microsecond pulses into balloon fluid, therefore any prior art that is capable of such a functional limitation/intended use is also capable of providing the claimed effect and therefore reads on the claim. 
[Claims 21 and 22] The use of product (focusing element) and process of use (focuses) in the same claim is indefinite.  Applicant is reminded that the proper way to claim functional language is element A configured to/adapted to/capable of performing function X. 

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0257641 to Hastings et al. in view of US 2011/0034832 to Cioanata
[Claim 5] Hastings discloses a catheter system (the general system is best seen in Figs. 4 and 8) for imparting pressure to induce fractures in a vascular lesion within or adjacent a blood vessel wall (Abstract; intended use), the catheter system including a  balloon fluid (gas or saline; Par 0151) and a light source (laser source; 54a or 54b; Par 0129) that generates light, the catheter system comprising: 
a catheter (51) configured to advance to the vascular lesion located within or adjacent a blood vessel (e.g. renal artery; Par 0091), the catheter comprising an elongate shaft (51 or 67); 
a balloon (64) that is coupled to the elongate shaft; 
a first light guide and a second light guide (optical coupling 56 can include bundle of optical fibers 92, i.e. a plurality of fibers; Pars 0094 and 0181. Figs. 21A-22B) disposed along the elongate shaft and within the balloon (Figs. 4-6 make it clear that the optical fiber bundle/coupling 56 is located within the catheter and connects to the emitter 52, which are all located inside the balloon, therefore the optical fibers are located inside the balloon, as well; Par 0094), the first light guide and second light guide being configured to be placed in optical communication with the light source (external source 54b; Figs. 4-6; Par 0094), the first light guide (92, seen in Figs. 17, 18A-D) including a first diverting feature (81 mirror/Fig. 11, prism 85/Fig.12 and/or notch(es) 82/Figs. 17-18C; collectively known as optics arrangement 154; Par 0133) that is configured to direct light to exit from the first light guide toward a first portion of a side surface of a distal portion of the first light guide and toward the balloon (See Figs. 11, 12, 15, 16, 17, 18A-C), the second light guide including a second diverting feature that is configured to direct light to exit from the second light guide toward a first portion of a side surface of a distal portion of the second light guide and toward the balloon (“A number of different optics arrangements 154 that provide for different target tissue depths and transverse diameters or lengths may be incorporated in or adjacent a multiplicity of optical fibers 92” Par 0180; Based on this, it is the examiner position that at least two fibers 92 of the fiber bundle, shown in Figs. 21A-C, includes a diverting feature. However, if applicant disagrees see obviousness statement below); 
a first light window disposed along the first light guide and in optical communication with the first diverting feature (wall 92a; Fig. 17 where light exits the fiber, Pars 0162-163; and/or windows 65, Figs. 9A-B); 
and a second light window disposed along the second light guide and in optical communication with the second diverting feature (wall 92a; Fig. 17 where light exits the fiber, Pars 0162-163; and/or windows 65, Figs. 9A-B); 
wherein the balloon is configured to receive the balloon fluid (Par 0151) which causes the balloon to expand from a collapsed configuration suitable for advancing the catheter through a patient's vasculature to a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (Pars 0108, 0118); 
and wherein the light source provides sub-millisecond pulses of light (Femtosecond or picosecond pulses, Pars 0016, 0129 and 0188) to the first diverting feature and the second diverting feature (e.g. Figs. 18A-C), which direct the light into the fluid (in order to target tissue outside the balloon, the pulses must be directed in/through the fluid contained within the balloon.  Also, Hastings discloses the ability to adjust/control the focusing parameters, including the direction/location) in order to initiate plasma formation in the balloon fluid which has been used to expand the balloon from the collapsed configuration to the first expanded configuration, causing rapid bubble formation, and imparting pressure waves upon the treatment site (inherent effect to the function of directing light in the fluid; The examiner contends that the structure disclosed by Hastings is capable of performing the claimed effect; see also Pars 0093, 0133 and 0180).
The examiner considers the statement “A number of different optics arrangements 154 that provide for different target tissue depths and transverse diameters or lengths may be incorporated in or adjacent a multiplicity of optical fibers 92” (Par 0180) to explicitly teach a second light guide with a second diverting feature, e.g. mirror, prism, notch, but if applicant disagrees the examiner contends that this is merely duplication of parts.  Specifically, Hastings discloses a fiber optic bundle 114 including multiple fibers 92 (Figs. 21A-C).  Furthermore, the reference teaches a single optical fiber (92) with a diverting feature (81 mirror/Fig. 11, prism 85/Fig.12 and/or notch(es) 82/Figs. 17-18C; collectively known as optics arrangement 154; Par 0133).  However, the reference fails to explicitly teach that more than one fiber in the bundle or each fiber in the bundle includes one of these diverting features.  The examiner considers this an obvious design choice, specifically a mere duplication of parts (MPEP 2144.04), i.e. including at least one diverting feature within each of the fibers of the bundle, as Hastings seemingly teaches that any optical element, including the diverting features, can be incorporated into a plurality/multiplicity of fibers, in order to provide for different target tissue depths and transverse diameters or lengths.
Furthermore, while the examiner contends that Hastings teaches all of the necessary structure to be capable of/configured to function such that light is directed in the balloon fluid that is used to inflate the balloon which inherently provides the effect/result of initiating plasma formation, if applicant disagrees the examiner contends that such a configuration is obvious.  Specifically, Cioanata discloses an embodiment of a similar shockwave producing laser balloon catheter where the shockwaves are created within the balloon fluid that inflates the balloon (Fig. 41; Pars 0436-437; See also Pars 0541-542 and Figs. 55A-B).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hastings to focus/direct the laser pulses into the balloon fluid that inflates the balloon in order to initiate plasma formation and the creation of shockwaves, as taught by Cioanata, as this is a commonly known and used configuration to provide the exact same effect in tissue.  Whether the laser is focused within a separate fluid pouch inside the balloon or within the fluid used to inflate the balloon, the resulting effect in tissue is the exact same, and therefore it would be obvious to try either one of these known options. 
[Claim 6] Hastings discloses notch(es) 82 within the fiber. This is interpreted as a machined portion of the light guide, i.e. a portion that is cut out of the light guide.  While it is clear that this notch directs/reflects light, it is unclear if this can also be considered a fiber diffuser, i.e. spreads out/scatters light.  Specifically, the examiner contends that this notch implicitly/inherent scatters/diffuses some portion/percentage, e.g. generally less than 20%, of light (as evidenced by the incorporated reference 5,432,876 to Appledorn, as discussed in Par 0167 of Hastings; See Col 3, line 66 to Col 4, line 5 of Appledorn), but it’s again unclear if this can be considered a diffuser. 
However, Hastings explicitly teaches deflecting light at various acute and obtuse angles (Par 0169), as well as spiral, helical and circumferential beam patterns to treat specific target areas/volumes (Pars 0164-165).  Specifically, it seems logical when treating an area or volume to spread out/diffuse light to cover a larger amount of the desired area/volume with a single optic/beam. Furthermore, Hastings discloses the use of various other types of optical elements (Par 0135).  With regards to the diffractive optical elements and holographic optical elements explicitly taught by Hastings, it is known that this category/type of optical elements include diffusers.  Based on this, one of ordinary skill in the art would find it obvious to include/try a fiber diffuser as one of the optics arrangement (in each of the fibers in the bundle) to achieve desired angle(s) and patterns for the beam emission to treat specific target areas/volumes.  Furthermore, this is considered merely choosing from a finite number of identified, predictable solutions, i.e. different types of optics (Par 0135), with a reasonable expectation of success.
[Claim 7] As seen in Figs. 18A-C, a single fiber (92) has multiple diverting features (82) that direct/reflect the light through different portions of the side surface of the light guide.  As discussed above, duplicating this design, i.e. a fiber having multiple diverting features that cause the beam to exit out of different portions of a side surface, for multiple fibers in a fiber bundle is an obvious design choice. 
[Claim 8] The notches (82, Fig. 17-18C) acts as reflection mirrors (Par 0162). 
[Claim 9] As discussed in relation to claim 6 above, the examiner considers it obvious to include fiber diffusers as the diverting feature for both the first and second diverting features.
[Claim 10] As discussed above in relation to claim 5, the examiner considers each portion/section of the light guide (wall 92a) where the light exits to be a separate window.  Therefore, in the embodiments shown in Figs. 18A-C where multiple diverting features (notches 82) are shown, the light guide includes a plurality of corresponding windows, i.e. where each separate light beam 83 exits the side of the light guide.  If applicant disagrees with this interpretation, this is considered a mere separation of parts, i.e. separating a large/single window where all the beams exit the light guide into a plurality of smaller windows where only a single beam exits through each window; see also 103 for claims 11-13, below. 
[Claim 18] See explanations for claims 6 and 9, above.
[Claims 21 and 22] Hastings discloses an embodiment (Fig. 12) with a diverting feature (85) in combination with a focusing element (89; Pars 0140-141). It would have been obvious to include this focusing element with the diverting features (82) in the embodiment shown in Figs. 18A-C, to serve the exact same purpose, i.e. focus light to a desired location.  Specifically, when considering the combination of Hastings and Cioanata, it’s clear that the focusing elements would be designed/configured to focus light into the balloon fluid used to inflate the balloon to initiate plasma formation, as taught by Cioanata. 
Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings and Cioanata as applied to claims 5, 10 and 18 above, and further in view of US 2017/0119469 to Shimizu et al.
[Claims 11, 12, 19 and 20] Hastings is discussed above, including explicitly teaching an “embodiment of a tip assembly 95 that incorporates a multiplicity of notches 82 distributed in a circumferential and longitudinally spaced pattern that collectively complete at least one revolution of the distal end of the optical fiber 92. The multiplicity of notches 82 preferably form a spiral or helical pattern, providing for development of a continuous or a sequential and overlapping line of ablated spots that form a spiral shape in renal artery wall tissue” (Par 0164; Fig. 18A).  However, the reference fails to explicitly teach that the light exit portions for each of the light beams 83, i.e. windows, are separated by at least one intervening non-emitting portion.  However, in the same field of endeavor, Shimizu discloses a similar optical fiber (Fig. 1) including light emission portions (20), i.e. windows, spaced apart by intervening non-emitting portions (20a).  As clearly seen in Fig. 1, the light only exits the fiber at the emitting part, i.e. groove structure 24, with the remaining portions having a clad (18) which keeps the light inside of the fiber until it reaches the emitting portion (Par 0036).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the fiber 92, taught by Hastings, to include specific emitting and non-emitting portions between the emitting portions/windows, as taught by Shimizu, as this is a known design/configuration to provide a similar beam emission pattern via an optical fiber. 
[Claim 13] Hastings discloses that the notches are distributed in a circumferential pattern (Pars 0164-165), but fails to explicitly teach a single notch, i.e. first diverting feature, directs light to a cylindrical window (around the entire circumference) of the fiber.  Specifically, Hastings teaches a plurality of windows, i.e. a plurality of beam exit locations of the fiber wall, that when considered together, collectively form a cylindrical window, but this is slightly different than what is currently claimed.  In the same field of endeavor, Shimizu discloses a similar optical fiber where the grooves, i.e. notches, “may be annular grooves that extend in a circumferential direction of the optical fiber” (Par 0010); therefore resulting in a cylindrical window, i.e. a window extending around the entire circumference of the fiber.  It would have been obvious to one of ordinary skill in the art to modify the notches/grooves (82) of Hastings to be annular grooves, as taught by Shimizu, as this is a known configuration for similar notches/grooves to provide a similar, circumferential laser beam emission pattern, as desired by the specific condition and target area/volume being treated.  

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings and Cioanata as applied to claim 5 above, and further in view of US 2016/0184023 to Grace.
[Claim 14] Hastings is discussed above, but fails to explicitly teach a pulse duration in the range of 1 nanosecond to 5000 nanoseconds.  However, in the same field of endeavor, Grace discloses a similar laser catheter (Fig. 1), specifically designed to create laser induced pressure waves (Abstract; Par 0161) within the fluid of a balloon to treat vascular conditions (Par 0022), which uses pulse durations between 100 nanoseconds and 150 nanoseconds (Par 0010).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hastings and Cioanata to specifically use pulse durations in the nanosecond range, as taught by Grace, as a known pulse duration used in similar laser balloon catheters to produce the same/similar result, i.e. pressure/shock/acoustic/sound wave. 
[Claims 15-17] These limitations have been addressed above, with regards to 6-8 in the 102 rejection.  Specifically, Hastings continues to teach these limitations, in the same manner discussed above, in relation to claims 6-8, as the examiner’s interpretation has not changed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792